DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 

“audio command interface” and “network interface” in claim 1.  

	NOTE:  Supporting structure is found at corresponding PG Publication US 2020/0120164 A1 as follows:

    PNG
    media_image1.png
    414
    1015
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    750
    1020
    media_image2.png
    Greyscale

.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 

NOTE:  The Federal Circuit has soundly established that generic placeholders for "means", not modified by structure, and defined by function do indeed invoke 112f.  See Richard A. Williamson v. Citrix Online, LLC (Fed. Cir. 2015):
    PNG
    media_image3.png
    350
    1184
    media_image3.png
    Greyscale


 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 11, 12, and 16-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Balakrishnan (US 6,233,559 B1) in view of Wong et al. (US 2006/0235700 A1). 

Regarding claim 11, Balakrishnan discloses (except for elements highlighted in italicized bold below) a system for accessing and controlling a computer from a mobile device, comprising:

a mobile device, wherein the mobile device is any hardware device capable of mobility (microphone 40 is a device for accessing and controlling the computer 10:


    PNG
    media_image4.png
    276
    315
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    417
    287
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    247
    711
    media_image6.png
    Greyscale

);

a computer, wherein the computer is a general purpose processing platform comprised of one or more discrete components (

    PNG
    media_image7.png
    612
    609
    media_image7.png
    Greyscale


 );

a communications medium that couples the mobile device to the general purpose processing platform (numeral 39 and connection 60:

    PNG
    media_image8.png
    495
    727
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    149
    702
    media_image9.png
    Greyscale

One of ordinary skill in the art would understand that the voice signal from the microphone is communicated by way of the ADC 39 and signal line 60 to the computer); and

an audio command interface, at the general purpose processing platform (as explained below; see the annotated figure 2:


    PNG
    media_image10.png
    565
    716
    media_image10.png
    Greyscale

), the audio command interface:

receives voice or data information from the mobile device (figure 2, numeral 60 is where the voice data is received by the computer from the microphone); 

determines whether the voice or data information corresponds to a command (


    PNG
    media_image11.png
    196
    706
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    531
    714
    media_image12.png
    Greyscale

 ); and

selects, from at least one operating system and at least one application, one operating system or one application (the “arbitrator” determines which application executes the command:

    PNG
    media_image13.png
    393
    713
    media_image13.png
    Greyscale

the command may be an application or an operating system command:


    PNG
    media_image14.png
    183
    714
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    263
    698
    media_image15.png
    Greyscale

),

wherein the audio command interface decides which is the appropriate operating system or application to execute at least one process in response to the command (as described immediately above:

    PNG
    media_image16.png
    348
    716
    media_image16.png
    Greyscale

),




    PNG
    media_image17.png
    181
    701
    media_image17.png
    Greyscale

);

wherein the at least one process is executed at the general purpose processing platform with the selected operating system or selected application in response to the command (the command is executed by the application selected by the arbitrator as described above; e.g., 


    PNG
    media_image18.png
    163
    705
    media_image18.png
    Greyscale


); and 

wherein the general purpose processing platform further comprises a network interface.

Balakrishnan does not teach a “mobile” device for accessing and controlling the computer 10, and does not teach “wherein the general purpose processing platform further comprises a network interface”.

	Wong also discloses a system for voice commanding a computer (figure 4a, 4b; 


    PNG
    media_image19.png
    218
    527
    media_image19.png
    Greyscale

).

	Wong teaches a “mobile” device for accessing and controlling the computer 10, and “wherein the general purpose processing platform further comprises a network interface” (


    PNG
    media_image20.png
    809
    696
    media_image20.png
    Greyscale


    PNG
    media_image21.png
    607
    989
    media_image21.png
    Greyscale


    PNG
    media_image22.png
    481
    1035
    media_image22.png
    Greyscale


	Alternatively, regarding the claimed “network interface”, Wong’s “speech engine” 213 is a form of network interface, in that it receives voice commands from the mobile device transmitted over the 


    PNG
    media_image23.png
    599
    735
    media_image23.png
    Greyscale


    PNG
    media_image24.png
    232
    512
    media_image24.png
    Greyscale

).



    PNG
    media_image25.png
    321
    425
    media_image25.png
    Greyscale

), 
using the mobile device coupled to the network interface taught by Wong as described above, with motivation coming from Wong:  Allowing the user of Balakrishnan to access the computer 10 using voice commands via. a mobile device (e.g., mobile telephone as taught by Wong) connected to a network interface: 

1)  allows the user to access his/her files and/or software applications remotely on the user’s mobile display device at another location resulting in the convenience of being able to access a home computer remotely;

2)  allows for the ability to remotely browse and share files which would not otherwise be accessible to the user of the mobile device; and 

3)  frees memory on the mobile device as well.

See Wong: 



    PNG
    media_image26.png
    475
    526
    media_image26.png
    Greyscale


    PNG
    media_image27.png
    154
    522
    media_image27.png
    Greyscale

.

Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Balakrishnan, while the teaching of Wong continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result described in the previous paragraph above.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  

Regarding claim 12, the system of claim 11, wherein the network interface is configured to monitor a modem for incoming data traffic that indicates the mobile device is attempting to interface with the general purpose processing platform (met by the Balakrishnan/Wong combination as applied to claim 11 above; Wong figure 5:


    PNG
    media_image28.png
    528
    658
    media_image28.png
    Greyscale


    PNG
    media_image29.png
    235
    528
    media_image29.png
    Greyscale

).


Regarding claim 16, the system of claim 11, wherein the network interface monitors a network card (met by the Balakrishnan/Wong combination as applied to claim 11 above; Wong figure 5:  “adapter 570” is a network card as would be understood by one of ordinary skill in the art:


    PNG
    media_image30.png
    205
    1023
    media_image30.png
    Greyscale


    PNG
    media_image31.png
    467
    423
    media_image31.png
    Greyscale

).

Regarding claim 17, the system of claim 16, wherein the network card comprises a connection to a local area network (refer to the claim 16 rejection above; numeral 571 “local area network”).

Regarding claim 18, the system of claim 16, wherein the network card comprises a network interface card (refer to the claim 16 rejection above; Wong’s adapter 570 is a network interface card:

    PNG
    media_image30.png
    205
    1023
    media_image30.png
    Greyscale


    PNG
    media_image32.png
    546
    372
    media_image32.png
    Greyscale

).

claim 19, the system of claim 11, wherein the network interface receives voice information from the mobile device and performs voice recognition on the voice information (refer to the claim 11 rejection above; as noted in the claim 11 rejection, alternatively, regarding the claimed “network interface”, Wong’s “speech engine” 213 is a form of network interface, in that it receives voice commands from the mobile device transmitted over the network to the PC and translates those commands into commands to control, or interface, with the PC; see:


    PNG
    media_image23.png
    599
    735
    media_image23.png
    Greyscale


    PNG
    media_image24.png
    232
    512
    media_image24.png
    Greyscale

).

Regarding claim 20, the system of claim 11, wherein the network interface receives data information from the mobile device and performs data recognition on the data information (refer to the claim 19 rejection above; voice data is received and recognized by the speech engine 213 of Wong as part of the Balakrishnan/Wong combination).

Claim 13-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Balakrishnan (US 6,233,559 B1) in view of Wong et al. (US 2006/0235700 A1) as applied to claim 12 above, and further in view of Jai et al. (US 2008/0162659 A1). 

The Balakrishnan/Wong combination as applied to claim 12 teaches a modem (Wong:

    PNG
    media_image33.png
    312
    420
    media_image33.png
    Greyscale


    PNG
    media_image34.png
    245
    526
    media_image34.png
    Greyscale

 ), but does not teach:

Regarding claim 13, the system of claim 12, wherein the modem is a public switched telephone network modem, or 

	Regarding claim 14, the system of claim 12, wherein the modem is a cable modem, or

Regarding claim 15, the system of claim 12, wherein the modem is a digital subscriber line (DSL) modem.

	Jai teaches a network system comprising a modem (

    PNG
    media_image35.png
    738
    858
    media_image35.png
    Greyscale


 ), and further teaches a public switched telephone network modem, cable modem, and DSL modem common types of modem alternatives ( 

    PNG
    media_image36.png
    146
    831
    media_image36.png
    Greyscale

NOTE:  A dial-up modem is a public switched telephone network modem as would be understood by one of ordinary skill in the art). 

It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to select, as the modem required by the Balakrishnan/Wong combination, any of the a public switched telephone network modem, cable modem, and DSL modem taught by Jai, in order to be able to adequately form an appropriate transmission link with a user’s internet service provider depending upon the technology used by that particular service provider. 

Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of the Balakrishnan/Wong combination, while the teaching of Jai continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result described in the previous paragraph above.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 10491679 B2 in view of Balakrishnan (US 6,233,559 B1) in view of Wong et al. (US 2006/0235700 A1) as applied to claim 11 above.  Claim 1 of the patent teaches all of the .

Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 9794348 B2 in view of Balakrishnan (US 6,233,559 B1) in view of Wong et al. (US 2006/0235700 A1) as applied to claim 11 above.  Claim 1 of the patent teaches all of the elements of pending claim 11 except for “wherein the general purpose processing platform further comprises a network interface”, which is taught by Wong, “wherein the selecting is performed before the command is allowed to be provided to the selected operating system or selected application”, which is taught by Balakrishnan, and “from at least one operating system and at least one application”, which is taught by Balakrishnan, and it would have been obvious to add these features to the invention defined by claim 11 for the reasons provided in the claim 11 rejection above.

Claim 11 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of each of copending Application No.s 16677351, 16655047, 16710692, 16710539, 16896743, 16896693, 16896673, 16677369, 16677332, 16655061, and 16655054 respectively and independently, in view of Balakrishnan (US 6,233,559 B1) in view of Wong et al. (US 2006/0235700 A1) as applied to claim 11 above.   Given the large number of copending and related application and the early stage of prosecution at this time, it is impractical for a complete claim mapping and analysis at this time, given that the filing of a Terminal Disclaimer can overcome this rejection at any time.  The examiner has evaluated each claim 1 of every application listed above, and determined that  in view of Balakrishnan (US 6,233,559 B1) and Wong et al. (US 2006/0235700 A1).   Just as one example, 16677351, claim 1 (amendment filed on 05/21/2021) teaches every element of pending claim 11 except for “wherein the general purpose processing platform further comprises a network interface”, which is taught by Wong.  This is a provisional nonstatutory double patenting rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Beauregard et al. (US 6,438,545 B1) is pertinent as also teaching, similar to Balakrishnan applied above, the following highlighted claim 11 elements:

    PNG
    media_image37.png
    906
    977
    media_image37.png
    Greyscale

	
	See Beauregard figure 4, and:

    PNG
    media_image38.png
    258
    721
    media_image38.png
    Greyscale


    PNG
    media_image39.png
    252
    699
    media_image39.png
    Greyscale


    PNG
    media_image40.png
    304
    716
    media_image40.png
    Greyscale

 

    PNG
    media_image41.png
    213
    714
    media_image41.png
    Greyscale

.

Ben-Efraim et al. (US 7,203,721 B1) is pertinent as teaching a system for the remote, voice control of a computer system, similar to Wong above. See Ben-Efraim figures 2-3B, and:


    PNG
    media_image42.png
    332
    546
    media_image42.png
    Greyscale


.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WERNER whose telephone number is (571)272-7401.  The examiner can normally be reached on M-F, 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN P. WERNER
Primary Examiner
Art Unit 2665



/Brian Werner/Primary Examiner, Art Unit 2665